Citation Nr: 1529046	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to service connection for a non-specific urinary tract infection.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran (appellant) had active duty service from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In April 2014, the Board remanded the claim for additional development.  The remand directed the AMC/RO to obtain the Veteran's medical records from the Social Security Administration (SSA).  The records were requested by the AMC in May 2014.  A May 2014 response from SSA indicated that SSA does not have medical records for the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was treated for urinary tract infections during service and that he has had urinary tract infection symptoms since service.  At the Board hearing, the Veteran testified that he first experienced urinary tract infections during service in Korea.  The Veteran testified that he has had ongoing symptoms since service.  

The Veteran had a VA examination in November 2014.  The VA examiner was asked to provide an opinion as to whether a current urinary tract disability is at least as likely as not related to service or proximately due to, or aggravated by a service-connected disability.  The examiner opined that the Veteran's urinary tract infection is at least as likely as not directly and proximately caused by recurrent prostatitis.  The examiner explained that the Veteran has an enlarged prostate, and this can cause issues with urinary tract infections due to difficulty urinating and obstructive symptoms within the urinary tract.

The examination did not address treatment records pertaining to urinary problems.    
A September 1969 entry in the service treatment records shows that a urinalysis was performed.  The service treatment records did not specify whether there were urinary complaints at that time.  The September 1969 urinalysis indicated that the urine was clear.  A urinalysis report dated in October 1969 noted that the urine was cloudy.  No diagnosis of a urinary tract condition was noted on the report.

VA outpatient treatment record dated in January 1970 reflects that the Veteran reported a history of dysuria in November 1969 that was relieved by medications.  He reported a recurrence of urinary burning four days prior.  At that time, the Veteran was diagnosed with prostatitis and urethritis.  A VA treatment record dated in May 1970 indicates that treatment for non-specific urinary tract infection was authorized.  

An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the November 2014 opinion inadequate.  The VA examiner did not address the urinalysis tests in service or the records which show that the Veteran was diagnosed with prostatitis and urethritis in January 1970.  Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is warranted to obtain an addendum opinion from the November 2014 VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2014 VA examiner for preparation of an addendum opinion.  If the November 2014 examiner is not available, another qualified physician should review the claims file and provide an opinion.  The examiner should address the following:

      (a) The examiner should provide an opinion as to whether  
a non-specific urinary tract infection at least as likely as not (50 percent or greater likelihood) related to service.

(b) In providing the opinion, the examiner should consider the urinalysis reports from service, the January 1970 record which noted a history of dysuria in November 1969 and the January 1970 diagnoses of urethritis and prostatitis.   The examiner should also consider the Veteran's testimony of urinary tract symptoms since service. 

The examiner should provide a detailed rationale for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  After the requested development has been completed, the AMC/RO should readjudicate the claim based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




